      Case 1:20-cv-02806-GBD-RWL Document 109 Filed 08/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 8/20/2021
---------------------------------------------------------------X
CHASE WILLIAMS, individually and on behalf :
of all others similarly situated,                              :   20-CV-2806 (GBD) (RWL)
                                                               :
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   ORDER
                                                               :
KUCOIN, et al.,                                                :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On August 19, 2021, the Court held a conference to discuss Plaintiff’s motion for

class certification. The Court indicated that it likely would ask for additional information

to support the motion.            Accordingly, by September 30, 2021, Plaintiff shall file a

supplemental submission in support of his motion for class certification and his

appointment as class representative that includes the following:

        1. An affidavit or declaration of an expert explaining in what respects the ten

Tokens at issue are similar and in what respects the are different, particularly, but not

exclusively, with regard to attributes that are relevant to determining whether the Tokens

are securities under the applicable SEC legal framework.

        2. An affidavit or declaration, which may, but need not, be submitted by the same

expert, providing support for Plaintiff’s contention that in the event discovery cannot be

obtained from defendant KuCoin, the factual information necessary to identify class

members can be obtained from publicly accessible blockchain ledger information or other

public sources.




                                                        1
     Case 1:20-cv-02806-GBD-RWL Document 109 Filed 08/20/21 Page 2 of 2




       3. Briefing on how a class period that ends in “the present” satisfies the

ascertainability requirement, and an explanation of what “the present” means and why

(e.g., does “the present” mean as of filing of the complaint? As of certification of the

class? Some other end date?).

                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: August 20, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
